Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to Claim 23:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a third power supply rail to provide a third power, wherein the first power supply rail, the second power supply rail, and the third power supply rail are non-ground power supply rails; and a clock distribution network to provide an output of the oscillator to one or more logics, wherein the clock distribution network is coupled to the second power supply rail.
In regard to Claim 33:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a third power supply rail to provide a third power, wherein the first power, the second power, and the third power are positive powers; a clock distribution network to provide an output of the oscillator to one or more logics, wherein the clock distribution network is coupled to the second power supply rail; and a time-to-digital converter (TDC) coupled to the digital loop filter, wherein the TDC is coupled to the first power supply rail.
In regard to Claim 38:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:

In regard to Claim 42:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a third power supply rail to provide a third power, wherein the first power supply rail, the second power supply rail, and the third power supply rail are non-ground power supply rails; a voltage divider coupled to the first, second, and third power supply rails; a clock distribution network to provide an output of the oscillator to one or more logics, wherein the clock distribution network is coupled to the second power supply rail; and a time-to-digital converter (TDC) coupled to the digital loop filter, wherein the TDC is coupled to the first power supply rail; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W POOS/Primary Examiner, Art Unit 2896